Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2014

                                     No. 04-14-00515-CV

   SPECIALTY SELECT CARE CENTER OF SAN ANTONIO, L.L.C. d/b/a Casa Rio
                      Healthcare and Rehabilitation,
                                Appellant

                                               v.

    Adolfo R. JUIEL, Individually, Anna A. Juiel, Individually and on behalf of Isaac Juiel,
    individually, and as all Heirs of the Estate of Bertha Juiel, deceased and Lisa Ochoa, as
                     Representative of the Estate of Nora Nieto, deceased,
                                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04911
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

        This is an accelerated appeal from an interlocutory order denying appellant’s motion to
compel arbitration. TEX. CIV. PRAC. & REM. CODE ANN. § 51.016 (West Supp. 2013). Appellant
has filed a Motion to Stay Trial Court Proceedings pending resolution of this appeal. Although
given the opportunity to respond, appellee did not do so. We GRANT the motion.

        It is hereby ORDERED that all underlying proceedings in the lawsuit styled Adolfo R.
Juiel, Individually and on Behalf of Isaac Juiel, Individually, and as all Heirs of The Estate of
Bertha Juiel, Deceased; and Lisa Ochoa, as Representative of The Estate of Nora Nieto,
Deceased v. Specialty Select Care of San Antonio, L.L.C. d/b/a Casa Rio Healthcare and
Rehabilitation, and numbered 2014-CI-04911, pending in the 150th Judicial District Court of
Bexar County, Texas, is STAYED pending further order of this court.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court